Case 3:20-cv-01455-TAD-KDM Document 32-2 Filed 12/14/20 Page 1 of 8 PageID #: 449




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION


   CHAMBLESS ENTERPRISES LLC; and                    Case No. 3:20-cv-01455-TAD-KLH
   APARTMENT ASSOCIATION OF
   LOUISIANA, INC.,

                          Plaintiffs,                JUDGE TERRY A. DOUGHTY

                         v.                          MAGISTRATE JUDGE KAREN L.
                                                     HAYES
   CENTERS FOR DISEASE CONTROL
   AND PREVENTION; ROBERT R.
   REDFIELD, in his official capacity as
   Director, Centers for Disease Control and
   Prevention; NINA B. WITKOFSKY, in her
   official capacity as Acting Chief of Staff,
   Centers for Disease Control and Prevention;
   ALEX AZAR, in his official capacity as
   Secretary of Health and Human Services;
   DEPARTMENT OF HEALTH AND
   HUMAN SERVICES; WILLIAM P. BARR,
   in his official capacity as Attorney General of
   the United States,

                          Defendants.



              DECLARATION OF ERIN E. BABICH RUNGE IN SUPPORT OF
                    PLAINTIFFS’ REPLY IN SUPPORT OF THEIR
                    MOTION FOR PRELIMINARY INJUNCTION
Case 3:20-cv-01455-TAD-KDM Document 32-2 Filed 12/14/20 Page 2 of 8 PageID #: 450




         I, ERIN E. BABICH RUNGE, make this declaration and state:

         1.      I am over the age of 18, have personal knowledge of the facts set forth herein, and

  am competent to testify.

         2.      Attached as Exhibit A is a true and accurate copy of a memorandum written by me,

  Erin E. Babich Runge, M.A., addressing several data-based components of the case, Chambless

  Enterprises LLC, et al. v. Centers for Disease Control and Prevention.

         3.      Section I.A. includes information provided by Nolo, an online resource that

  responds to legal and business questions, to explain the legal process used for evictions in the State

  of Louisiana. Landlords must first go through court proceedings before they may legally evict a

  tenant. Accessed on December 11, 2020.

         4.      Section I.A. cites Social Forces¸ an academic journal, regarding landlord use of

  eviction filings to collect unpaid rent and fees rather than evict tenants. Roughly one-third of

  landlords have no intention of ever evicting their tenants when filing for eviction, but rather, they

  use eviction filings to collect rent and fees. Accessed on December 11, 2020.

         5.      Section I.A. uses data collected by Princeton University’s Eviction Lab to create a

  table showing the reduction of eviction filings in the year 2020 compared to their historical

  averages, accessed on December 9, 2020 and December 11, 2020.

         6.      Section I.B. cites the Louisiana state government for dates of state-based eviction

  moratoria, accessed on December 11, 2020.

         7.      Section I.B. cites Princeton University’s Eviction Lab to provide eviction and

  eviction filing rates in Louisiana, accessed on December 11, 2020.

         8.      Section I.B. cites the prestigious academic journal, The Lancet, to present

  information from the scientific community on COVID-19 transmission showing that transmissions


                                                    2
Case 3:20-cv-01455-TAD-KDM Document 32-2 Filed 12/14/20 Page 3 of 8 PageID #: 451




  primarily occur between individuals living in the same household and the subsequent rate of

  infection is lowered after the household member became infected. Accessed on December 11,

  2020.

          9.    Section II.A. presents data from the U.S. Interagency Council on Homelessness and

  the National Alliance to End Homelessness to calculate the number of unsheltered individuals in

  Louisiana, accessed on December 11, 2020.

          10.   Section II.B. uses data collected from the U.S. Census Bureau and the Louisiana

  Department of Health to calculate the percentage of unsheltered individuals who have contracted

  SARS-CoV-2 in Louisiana. Accessed on December 11, 2020.

          11.   Section II.C. cites academic studies on eviction and homelessness rates, showing

  that many do not become homeless upon eviction and the disinclination of landlords to evict

  tenants during an economic downturn. Accessed on December 9, 2020 and December 11, 2020.

          12.   Section III. cites the National Council of State Housing Agencies that found the

  likelihood of renters to pay rent owed after becoming evicted was lower with annual incomes of

  less than $50,000. Accessed on December 9, 2020.

          13.   Section III. cites the National Multifamily Housing Council that found

  approximately 3.4% to 4.8% of tenants who miss rent payments do not pay rent by the end of the

  month. Accessed on December 9, 2020.

          14.   Section IV. presents vacancy data from the U.S. Census Bureau showing stability

  in vacancy rates regardless of the pandemic. The vacancy rates were used to calculate the average

  percent change in rate for each quarter since 2015, showing lower vacancy rates—and thus more

  housed individuals—in 2020 compared to 2019. Accessed on December 9, 2020.




                                                 3
Case 3:20-cv-01455-TAD-KDM Document 32-2 Filed 12/14/20 Page 4 of 8 PageID #: 452




         I declare under penalty of perjury under the law of the United States that the foregoing is

  true and correct.

         Executed in Sacramento, California, on December 14, 2020.



                                               ___________________________
                                               Erin E. Babich Runge, M.A.
                                               Strategic Research
                                               Pacific Legal Foundation




                                                  4
Case 3:20-cv-01455-TAD-KDM Document 32-2 Filed 12/14/20 Page 5 of 8 PageID #: 453
                                                  Exhibit A to Babich Runge Declaration



                                             Memorandum

  Date: December 14, 2020

  By: Erin E. Babich Runge

  Re: Chambless Enterprises LLC, et al. v. Centers for Disease Control and Prevention

  I.     Eviction filings are lower than their historic averages regardless of a federal eviction
         moratorium

  A. Eviction Filings versus Evictions During the Pandemic
  Eviction filings are not synonymous with evictions. In the State of Louisiana, landlords must file
  for eviction and go through the court process before a tenant is ever legally evicted. Furthermore,
  approximately one-third of landlords use eviction filings as means to collect fines and fees, not
  evict tenants. These eviction filings do not result in the eviction of the tenant, but in a court order
  of the tenant to pay the landlord. By placing a moratorium on eviction filings, the government is
  hindering a landlord’s ability to leverage eviction to collect fees and rent.

  Princeton University’s Eviction Lab provides monthly data on eviction filings—not evictions—
  from the year 2020 as a percentage of historical averages (2012-2016). Their data show that,
  despite a break in federal moratoria from June 24, 2020, through September 4, 2020, eviction
  filings did not skyrocket across the nation as expected, and neither did the wave of predicted
  evictions.

  When looking at the cities closely tracked by the Eviction Lab for monthly eviction filings as a
  percentage of their historical averages, we find that almost all cities were below their historical
  averages during the time the eviction moratoria were not in effect, indicating the federal
  moratoria may have had minimal effect on eviction filings compared to local eviction moratoria
  already in place.

  The following table shows the monthly number of eviction filings in 2020 for the cities tracked
  by the Eviction Lab. All but four instances of eviction filings were lower than their historical
  averages after the pandemic began in March, and those three were: Austin, Texas (March, +7),
  Gainesville, Florida (November, +6%) and Milwaukee, Wisconsin (June, +17% and July, +7%).
  There were no cases of eviction filings being greater than or equal to their historical averages
  between eviction moratoria, as would be indicated in the August and September columns.

  Table 1. 2020 City Eviction Filings as a Percentage of Historical Average (2012-2016)
  City                    Jan Feb Mar Apr May Jun                     Jul Aug Sep               Oct    Nov
   Austin, TX               +31 +54 +7           -97 -96 -84 -93 -94 -92                        -91    -92
   Boston, MA               +4      -4    -29 -84 -99 -99 -98 -99 -98                           -94    -39
   Bridgeport, CT            -7    -16 -10 -92 -98 -98 -92 -92 -84                              -78    -67
   Charleston, SC           -12     -2    -43 -100 -75 -63 -66 -63 -51                          -64    -56
   Cincinnati, OH           +1     +4     -37 -75 -70 -67 -57 -37 -34                           -36    -26
   Cleveland, OH            -23 -19 -70 -100 -100 -33 -55 -58 -61                               -62    -51

                                                    1
Case 3:20-cv-01455-TAD-KDM Document 32-2 Filed 12/14/20 Page 6 of 8 PageID #: 454

  Chambless Enterprises LLC, et al. v. Centers for Disease Control and Prevention


   Columbus, OH               -2    +3     -49 -78 -76 -52             -53    -41    -25     -25      -16
   Fort Worth, TX           +22 +33 -21 -96 -86 -73                    -74    -58    -52     -62      -56
   Gainesville, FL            -7   +35      -8    -86 -84 -78          -79    -41     -9      -3      +6
   Greenville, SC           +24 +30         -4 -100 -51 -56            -61    -38    -32     -41      -31
   Hartford, CT               -3     0     -12 -86 -99 -98             -92    -94    -92     -82      -65
   Houston, TX              +16 +34 -15 -84 -74 -61                    -55    -59    -60     -56      -42
   Indianapolis, IN         +22 +36 -46 -100 -99 -98                   -96    -44    -24     -40      -40
   Jacksonville, FL          +9 +26 -14 -95 -97 -95                    -95    -24    -17     -13       -5
   Kansas City, MO            -7    -15 -25 -78 -76 -71                -66    -45    -50     -56      -64
   Memphis, TN               +1     +1     -30 -82 -71 -57             -53    -55    -38     -32      -35
   Milwaukee, WI            +21 +26 -50 -99 -95 +17                    +9     -36    -59     -45      -39
   Minneapolis-SP, MN -13 -17 -56 -97 -98 -96                          -96    -95    -94     -92      -88
   New York, NY              -27 -32 -54 -100 -100 -100                -90    -73    -61     -59      -70
   Philadelphia, PA         +11 +3 -51 -100 -100 -100                  -90    -91    -62     -60      -65
   Phoenix, AZ               +5 +24         -5    -62 -71 -70          -70    -67    -53     -48      -46
   Pittsburgh, PA            +9     +7     -51 -100 -100 -95           -94    -94    -25     -60      -62
   Richmond, VA              -16     -8    -34 -89 -80 -91             -74    -62    -42     -37      -81
   South Bend, IN           +29 +2         -69 -93 -92 -81             -86    -51    -42     -53      -57
   St. Louis, MO            +12 +7         -21 -89 -87 -88             -64    -55    -62     -70      -58
   Tampa, FL                  -2    +3     -14 -76 -76 -84             -86    -50    -24     -13       -2
   Wilmington, DE             -9     -1    -48 -100 -99 -98            -74    -68    -54     -54      -53
  Source: https://evictionlab.org/eviction-tracking/

  B. Louisiana Eviction Filings and the Spread of COVID-19
  The state of Louisiana placed a statewide eviction moratorium from May 15, 2020 extended
  through June 15, 2020. Louisiana has not since had a state-based eviction moratorium. As of
  2016 (later data not available), the Eviction Lab found the eviction filing rate in Louisiana is
  5.95% (lower than the national average of 6.12%) and the actual eviction rate is as low as 2.64%.

  The CDC did not wholly accept the results from a journal article from The Lancet and claimed
  that evicted tenants would likely move into close quarters with others and thus spread COVID-
  19: “…32% of renters reported that they would move in with friends or family members upon
  eviction, which would introduce new household members and potentially increase household
  crowding. Studies show that COVID-19 transmission occurs readily within households;
  household contacts are estimated to be 6 times more likely to become infected by an index case
  of COVID-19 than other close contacts.”

  Although it is true that the study found SARS-CoV-2 transmission mostly occurred through
  close contacts, such as individuals living together in a household, less than one in six of those
  contacts were infected, and had an even lower subsequent infection rate after the household
  member was infected.

  Furthermore, that same study—cited by the CDC—acknowledged that the impact of isolation
  and contact tracing was uncertain because the number of asymptomatic cases is unknown.
  Therefore, the degree to which eviction moratoriums will prevent the spread of COVID-19 is
  also unknown.

                                                   2
Case 3:20-cv-01455-TAD-KDM Document 32-2 Filed 12/14/20 Page 7 of 8 PageID #: 455

  Chambless Enterprises LLC, et al. v. Centers for Disease Control and Prevention




  II.    Do most people become homeless upon eviction?

  A. Louisiana and Homelessness
  Louisiana has a relatively low homeless rate compared to other U.S. states. The U.S. Interagency
  Council on Homelessness shows that Louisiana’s homelessness rate for “Total People
  Experiencing Homelessness” in 2019 was only 0.52% of the state’s population, and just 446
  experience chronic homelessness. Of the homeless population, only 41% are unsheltered. If we
  examine how many chronically homeless residents are unsheltered, there are 183 individuals.

  B. Homeless Residents in Louisiana have been mostly protected during the Pandemic
  There is widespread concern over the spread of COVID-19, particularly among vulnerable
  populations. Louisiana is home to approximately 4.649 million people. Of those, roughly 24,175
  are homeless. Of the homeless population, there have only been 157 cases of COVID-19 with
  116 positive tests and 1 reported death as of August 25, 2020. This is just 0.0034% of the state’s
  total population.

  C. Eviction and Homelessness: Academic Studies
  Studies show that most people find alternative forms of shelter upon eviction.

  Desmond, Matthew, and Tolbert Kimbro, Rachel. “Eviction’s Fallout: Housing, Hardship, and
  Health.” Social Forces, 94 (1) (2015): 295-324.
         A survey of tenants in housing court who received eviction judgments found: “14 percent
         planned to live with kin or friends, 15 percent had found another apartment, 12 percent
         were planning on staying in a hotel or shelter or on the street, and the remaining 53
         percent simply did not know where they would stay after their eviction (Desmond
         2012).”

  Desmond, Matthew. “Eviction and the Reproduction of Urban Poverty.” American Journal of
  Sociology, Volume 118 (1) (2012): 88–133.
         The economic pressures of the pandemic on small landlords may make them more
         inclined to keep renters. Desmond found that landlords may be more likely to work
         something out with tenants who are behind in rent if the landlords themselves are
         struggling to survive. He cited the years of economic recession (2008 and 2009) where
         evictions did not increase.

         “Landlords with properties in foreclosure may have chosen not to invest the time and
         money to evict tenants only to have the bank take the building in the end. Others feeling
         the pinch may have been more willing to work with tenants who had fallen behind.
         Whatever the case may be, the crucial point for our purposes is that the recession years of
         2008 and 2009 saw no spike in evictions.”

  Lindblom, Eric. “Toward a Comprehensive Homelessness‐Prevention Strategy.” Housing Policy
  Debate 2, no. 3 (1990): 957-1025.



                                                  3
Case 3:20-cv-01455-TAD-KDM Document 32-2 Filed 12/14/20 Page 8 of 8 PageID #: 456

  Chambless Enterprises LLC, et al. v. Centers for Disease Control and Prevention


         Evictions that result in homelessness are often due to no prior notice. Because Louisiana
         requires landlords to go through the court system before they can evict a tenant, the
         tenant has more time to find alternative housing, thus avoiding homelessness.

         “22 percent of the homeless persons who lost their residence to eviction, as reported in
         the Chicago Community Trust study, had no prior notice, and another 28 percent had
         fewer than six days to find new housing before eviction.”

  “Protect Tenants, Prevent Homelessness.” National Law Center on Homelessness and Poverty
  (2018).
          This report cited the following research findings regarding those who blame eviction for
          their homelessness: 12 percent of New Yorkers, 14 percent of homeless residents in Santa
          Cruz, California, and 12 percent of homeless residents in San Francisco.

  III.   The Plaintiffs’ economic losses are not likely compensable

  Late payments and non-payments are strongly associated with very low incomes. Renter
  households with annual incomes of less than $50,000 will constitute 71% of the estimated
  eviction filings by January 2021. These low-income individuals are unlikely have the income to
  pay the owed rent after becoming evicted.

  According to the National Multifamily Housing Council, the percentage of rent payments made
  by the end of the month ranged from 95.2% to 96.6% from May 2019 to November 2019,
  respectively. So, we can assume approximately 3.4% to 4.8% did not pay rent in that time
  period.

  IV.    Louisiana vacancy rates show that most tenants are remaining housed compared to
         prior year rates

  Vacancy rates may aid in identifying whether evictions are displacing tenants more than they can
  relocate to a new home. Looking at U.S. Census vacancy data from the State of Louisiana, they
  show that vacancy rates are lower in 2020 when compared 2019. This may indicate that most
  tenants are remaining housed at greater rates regardless of eviction moratoria.

  Table 2. 2015-2020 Louisiana State Quarterly Percent Vacancy Data
   Year                             Q1               Q2             Q3                    Q4
   2015                             8.8              8.7            9.7                  12.8
   2016                            13.6             10.8           11.9                   9.4
   2017                             9.6             10.3           10.8                  11.9
   2018                            11.3             10.8            8.7                   9.6
   2019                            11.5              8.8           10.7                  11.7
   2020                             9.4              6.5            8.7                    -
   Percent change 2019-2020        -18.3           -26.1           -18.7                   -
  Source: https://www.census.gov/housing/hvs/data/rates.html




                                                  4
